         Case 2:09-cr-00173-LMA-SS Document 41 Filed 02/06/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                          CRIMINAL ACTION

VERSUS                                                                     No. 09-173

RONNIE DANIELS                                                            SECTION I


                                      ORDER

         Considering   the   government’s    rule   to   revoke   supervised   release,1

         IT IS ORDERED that defendant Ronnie Daniels appear before this Court on

WEDNESDAY, MARCH 4, 2020 at 2:00 P.M. to show cause why his term of

supervised release should not be revoked.

         New Orleans, Louisiana, February 6, 2020.




                                        _______________________________________
                                                  LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 40.
